United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
U.S. POSTAL SERVICE, MANAGER
INTERNATIONAL SERVICE CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0183
Issued: February 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 3, 2015 appellant filed a timely appeal from a May 7, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.3

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 7, 2015, the date of OWCP’s last decision was
November 3, 2015. Since using November 10, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 3, 2015, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 7, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof to establish left knee, instep,
and left elbow injuries on March 29, 2015 while in the performance of duty.
On appeal, appellant contends that her claim was incorrectly denied based on the
employing establishment’s description of the incident that caused her claimed employmentrelated injuries, which differed from her description of injury provided in her traumatic injury
claim (Form CA-1).
FACTUAL HISTORY
On March 30, 2015 appellant, then a 49-year-old regular mail handler, filed a traumatic
injury claim (Form CA-1) alleging that on March 29, 2015 she experienced pain in her left knee,
instep, and elbow while dumping a loader at work.
In a March 30, 2015 medical report, Dr. Stephen R. Greene, an internist, diagnosed left
elbow, left knee, and left ankle strains. He placed appellant off work for the remainder of the
day. Thereafter, she was returned to regular work without restrictions.
By letter dated April 2, 2015, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional medical evidence. It also requested that the
employing establishment submit medical evidence, if appellant had been treated at its medical
facility.
An authorization for examination and/or treatment (Form CA-16) was signed and issued
by the employing establishment on March 30, 2015. It authorized appellant to obtain treatment
from Dr. Susannah M. Ehret, a Board-certified internist, for a March 29, 2015 injury.4
In an April 1, 2015 letter, Sony Naing, a nurse practitioner, certified that appellant was
unable to work due to a work-related injury that occurred on March 29, 2015. She requested that
appellant be excused from work from March 31 to April 21, 2015.
An undated State of California Doctor’s First Report of Occupational Injury or Illness
form signed by Dr. Ehret provided appellant’s account of injury. Appellant was loading a mail
cargo container into a loader, but due to equipment error the container was unable to cross into
the loader. As a result, she experienced pain in her left shoulder, hip, knee, and ankle. Dr. Ehret
noted appellant’s current complaints of pain in the left shoulder and left low back, sciatica in the
left lower extremity, swelling, pain, and edema in the left knee, poor gait, and left ankle pain
with movement. She reported findings on examination and diagnosed a sprain and strain of an
unspecified site. Dr. Ehret indicated with an affirmative mark that her findings and diagnoses
were consistent with appellant’s account of injury or onset of illness. She advised that appellant
was unable to perform her usual work at that time, but appellant could return to regular work on
May 1, 2015. In an April 20, 2015 letter, Dr. Ehret noted that she saw appellant on April 2, 2015
4

A properly completed CA-16 form can create a contractual agreement for payment of medical treatment even if
the claim is not ultimately accepted. OWCP has not made a finding as to whether this form properly authorized
treatment. See Tracy P. Spillane, 54 ECAB 608 (2003); 20 C.F.R. § 10.300.

2

for a follow-up visit regarding her March 29, 2015 injury. She advised that appellant could
return to work on May 13, 2015.
In a State of California Doctor’s First Report of Occupational Injury or Illness form and a
narrative report dated March 30, 2015, Dr. Greene obtained a history that on March 29, 2015
appellant was loading a 300-pound cargo container of mail onto a dumper when it pushed back
onto her. He provided her medical and social background and provided findings on examination.
Dr. Greene reviewed results of left ankle and left knee x-rays performed on the date of his
examination. He reiterated his prior diagnoses of left elbow strain, left knee strain, and left ankle
strain. Dr. Greene also reiterated his prior opinion that appellant could perform her regular work
with no restrictions.
In a May 7, 2015 decision, OWCP accepted that the March 29, 2015 incident occurred as
alleged. However, it denied the claim as the medical evidence failed to establish a causal
relationship between her diagnosed conditions and the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.8
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.9
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.10 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the

5

5 U.S.C. §§ 8101-8193.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

7

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

9

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

10

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).

3

identified factors.11 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.12
ANALYSIS
The evidence supports that appellant was dumping a loader as alleged on
March 29, 2015. However, the Board finds that appellant has not met her burden of proof to
establish a traumatic injury was caused by the March 29, 2015 employment incident. Appellant
failed to submit sufficient medical evidence to establish that she had left knee, left foot, and left
elbow injuries causally related to the accepted employment incident.
Dr. Ehret’s undated California state form report identified the accepted March 29, 2015
employment incident, diagnosed appellant as having a sprain and strain of an unspecified site,
and found that she was unable to perform her usual work through May 1, 2015. She indicated
with an affirmative mark that her examination findings and diagnoses were consistent with
appellant’s account of the accepted employment incident. The Board has held that an opinion
consisting of a physician’s affirmative checkmark is of diminished probative value without any
explanation or rationale for the conclusion reached.13 Dr. Ehret did not explain how the accepted
employment incident caused or contributed to appellant’s diagnosed condition and resultant total
disability. Her remaining report dated April 20, 2015 addressed appellant’s total disability for
work through May 13, 2013, but did not diagnose a medical condition or provide a medical
opinion supporting that the accepted employment incident caused or contributed to appellant’s
total disability. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.14
Dr. Greene’s narrative reports and California state form report dated March 30, 2015
identified the accepted March 29, 2015 employment incident, diagnosed left elbow, left knee,
and left ankle strains, and found that she could perform her regular work with no restrictions.
However, he failed to provide an opinion supporting that the diagnosed conditions were caused
or aggravated by the accepted employment incident.15
The April 1, 2015 report from Ms. Naing, a nurse practitioner, which noted that
appellant’s disability for work from March 31 to April 21, 2015 was due to a March 29, 2015
work-related injury, has no probative medical value as a nurse practitioner is not considered a
physician under FECA.16
11

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

12

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

13

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

14

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).
15

Id.

16

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); L.D., 59
ECAB 648 (2008) (a nurse practitioner is not a physician as defined under FECA).

4

As such, the Board finds that there is insufficient medical evidence to establish that
appellant sustained left knee, left foot, and left elbow injuries causally related to the accepted
March 29, 2015 employment incident.
On appeal, appellant contends that her claim was incorrectly denied based on the
employing establishment’s description of the incident that caused her claimed employmentrelated injuries which differed from her description of injury provided in her Form CA-1. The
Board notes, however, that OWCP did not deny her claim because the factual component of fact
of injury was not established by the evidence of record. Rather, as discussed above, appellant’s
claim was denied because she failed to submit sufficient medical evidence to establish that her
diagnosed left knee, left foot, and left elbow conditions were causally related to the accepted
March 29, 2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish left
knee, left foot, and left elbow injuries on March 29, 2015 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

